Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 1 of 12 PageID #: 4230




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:19CV-00392-RSE


JENN R. BENITEZ                                                                      PLAINTIFF

VS.

ANDREW SAUL,
Commissioner of Social Security                                                    DEFENDANT


                                  MEMORANDUM OPINION
                                      AND ORDER

       The Commissioner of Social Security denied Jenn R. Benitez’s application for

supplemental security income benefits. Benitez seeks judicial review of the Commissioner’s

decision pursuant to 42 U.S.C. § 405(g). Both Benitez (DN 20) and the Commissioner (DN 26)

have filed a Fact and Law Summary. The parties have consented, under 28 U.S.C. § 636(c) and

Fed. R. Civ. P. 73, to the undersigned United States Magistrate Judge conducting all further

proceedings in this case, including issuance of a memorandum opinion and entry of judgment,

with direct review by the Sixth Circuit Court of Appeals in the event an appeal is filed. (DN 14).

                                          I. Background

       Jenn R. Benitez is 48 years old and suffers from a host of physical and mental health

conditions. Since 2014, she has undergone multiple procedures, including several abdominal

surgeries, an appendectomy, bladder surgery, a cholecystectomy, a colonoscopy, an endoscopy,

hand surgery, knee surgeries, and shoulder surgeries. (Tr. 46). She also claims memory problems,

cognitive impairments, generalized anxiety, depression, and post-traumatic stress disorder.

       At the time of her administrative hearing, she lived in the basement of her ex-boyfriend’s

house in Radcliff, Kentucky, whom she claims verbally, mentally, and emotionally abused her.
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 2 of 12 PageID #: 4231




(Tr. 49, 58). She continued to live with him despite the abuse because she had no money, had

nowhere else to go, and believed her health was “too bad” to fight illnesses in a homeless shelter.

(Tr. 56). Benitez has a GED and previously worked as an animal attendant at a pet resort in 2014

and 2015 and in media at a call center in 2013 and 2014 but states that she does not remember

what she did at either job. (Tr. 52-53). Benitez accidentally assaulted someone in December of

2017 after being triggered by something the person said. (Tr. 54-55). She recently stopped treating

with her psychiatrist because the psychiatrist blocked her exit and got into her personal space,

which made Benitez feel her safety was in danger. (Tr. 56).

       Benitez applied for supplemental security income benefits (“SSI”) under Title XVI,

claiming she became disabled on November 19, 2014 (Tr. 266), as a result of “fibromyalgia,

emphysema, CHF, cardiomyopathy, bullous disease, arthritis in the hands and feet, osteoarthritis,

interstitial cystitis, PTSD, depression, and anxiety” (Tr. 77-78, 103-04, 316). Her application was

denied initially (Tr. 100) and again on reconsideration (Tr. 125). Administrative Law Judge Steven

Collins (“ALJ Collins”) conducted a hearing in Louisville, Kentucky, on January 25, 2018. (Tr.

42). Benitez attended the hearing with her attorney. (Id.). An impartial vocational expert also

testified by telephone at the hearing. (Id.). ALJ Collins issued an unfavorable decision on August

1, 2018. (Tr. 31).

       ALJ Collins applied the traditional five-step sequential analysis promulgated by the

Commissioner, 20 C.F.R. § 404.1520, Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 855 (6th Cir.

2010), and found as follows. First, Benitez has not engaged in substantial gainful activity since

August 26, 2015. (Tr. 17). Second, Benitez has the severe impairments of “left shoulder

degenerative joint disease, status-post left rotator cuff repairs, cervical spondylosis, lumbar

degenerative disc disease, migraine headaches, emphysema, seizure disorder, Factor V Leiden



                                                2
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 3 of 12 PageID #: 4232




thrombophilia, interstitial cystitis, major depressive disorder, generalized anxiety disorder, and

post-traumatic stress disorder.” (Tr. 18). Third, none of Benitez’s impairments or combination of

impairments meets or medically equals the severity of a listed impairment from 20 C.F.R. Pt. 404,

Subpt. P, App’x 1. (Tr. 19). Between the third and fourth steps, ALJ Collins found Benitez has the

residual functional capacity to perform “sedentary work” with the following limitations:

       she could only occasionally climb ramps and stairs, balance, stoop, kneel, crouch,
       and crawl. She could never climb ladders, ropes, and scaffolds. She could
       occasionally push/pull and reach overhead with the left upper extremity. She must
       avoid concentrated exposure to vibration, fumes, odors, dusts, gases, and poor
       ventilation. She must avoid all exposure to hazards. She could perform only simple,
       routine tasks with simple work-related decisions and few, if any, workplace
       changes. She could have only occasional interaction with supervisors, coworkers,
       and the public.

(Tr. 20). Fourth, Benitez is unable to perform any of her past relevant work. (Tr. 29). Fifth and

finally, considering Benitez’s age, education, work experience, and RFC, there are jobs that exist

in significant numbers in the national economy that she can perform. (Id.).

       Based on this evaluation, ALJ Collins concluded that Benitez was not disabled, as defined

in the Social Security Act, from August 26, 2015 through the date of the decision. (Tr. 30). Benitez

appealed ALJ Collins’ decision. The Appeals Council declined review. (Tr. 1). At that point, the

denial became the final decision of the Commissioner, and Benitez sought judicial review from

this Court. (DN 1).

                                      II. Standard of Review

       When reviewing the Administrative Law Judge’s decision to deny disability benefits, the

Court may “not try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations

omitted). Instead, the Court’s review of the Administrative Law Judge’s decision is limited to an

inquiry as to whether the Administrative Law Judge’s findings were supported by substantial

                                                 3
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 4 of 12 PageID #: 4233




evidence, 42 U.S.C. § 405(g); Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001) (citations

omitted), and whether the Administrative Law Judge employed the proper legal standards in

reaching his conclusion. See Landsaw v. Sec’y of Health & Human Servs., 803 F.2d 211, 213 (6th

Cir. 1986). Substantial evidence exists “when a reasonable mind could accept the evidence as

adequate to support the challenged conclusion, even if that evidence could support a decision the

other way.” Cotton v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993). The Supreme Court has clarified

that “whatever the meaning of ‘substantial’ in other contexts, the threshold for such evidentiary

sufficiency is not high[.]” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citations omitted).

                                                   III. Analysis

         Benitez raises a single challenge to ALJ Collins’ decision – that ALJ Collins failed to weigh

the opinion evidence of record in accordance with the proper legal standards, resulting in an RFC

determination not supported by substantial evidence. (DN 20-1, at p. 10). Specifically, Benitez

takes issue with ALJ Collins affording “little weight” to Dr. Lynch’s 2018 consultative opinion.

(Id.). The Commissioner responds that ALJ Collins gave well-reasoned explanations for the weight

he assigned to the opinion evidence.1 (DN 26, at p. 1).

         The residual functional capacity finding is the administrative law judge’s ultimate

determination of what a claimant can still do despite her physical and mental limitations. 20 C.F.R.

§§ 416.945(a), 416.946. The administrative law judge bases his residual functional capacity


         1
           Much of the Commissioner’s “Introduction” section includes information inaccurate to Benitez’s case.
For instance, the Commissioner incorrectly states Benitez’s disability onset date, conditions causing disability,
education level, and previous work. (DN 26, at pp. 1-2 (“Plaintiff . . . alleg[es] disability beginning on February 1,
2014 (later amended to April 28, 2015), due to fibromyalgia, degenerative disc disease, plantar fasciitis, depression,
anxiety, and irritable bowel syndrome (Tr. 345). Plaintiff had a limited (11th grade) education, and previously
worked as a warehouse packager, warehouse worker, and delivery driver (Tr. 346)). The Commissioner also
incorrectly states the hearing date and the date ALJ Collins issued his decision. (Id. at p. 2).
         Despite the Commissioner’s incorrect rendering of the facts of Benitez’s case, it is apparent from the
Commissioner’s brief that he is responding to the legal arguments Benitez presented in her Fact & Law Summary.
And while the Commissioner’s error is glaring, the Court bases its analysis of Benitez’s claims of error on a review
of the entire record in the case, not the parties’ factual recitations.

                                                          4
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 5 of 12 PageID #: 4234




finding on a review of the record as a whole, including a claimant’s credible testimony and the

opinions from a claimant’s medical sources. 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).

       The regulations require administrative law judges to evaluate every medical opinion in the

record. 20 C.F.R. 404.1527(c). The weight an administrative law judge assigns to a consultative

opinion depends on a variety of factors, including whether the source actually treated the claimant,

the supportability of the source’s opinion, and the consistency of the opinion compared with the

record as a whole, among other factors. 20 C.F.R. §§ 404.1527(c), 416.927(c). In other words,

consultative opinions may be credited when they are supported by the record. Kepke v. Comm’r of

Social Sec., 636 F. App’x 625, 633 (6th Cir. Jan. 12, 2016) (quoting Price v. Comm’r of Social

Sec., 342 F. App’x 172, 177 (6th Cir. Aug. 18, 2009)).

       In this case, Dr. Lynch performed two consultative examinations of Benitez. The first was

on December 1, 2015 (Tr. 686), and the second was over two years later, on March 13, 2018 (Tr.

4092). During the first examination, Dr. Lynch observed that Benitez had normal memory

functioning, appropriate affect, depressed mood, generally appropriate thought content, an average

fund of knowledge, adequate judgment, and normal decision-making ability. (Tr. 689-90). Dr.

Lynch concluded after examination that:

       The claimant’s capacity to understand, remember, and carry out instructions
       towards performance of simple repetitive tasks seems affected by the impairment
       with slight limitations noted. Her ability to tolerate stress and pressure of day-to-
       day employment seems affected by the impairment with moderate limitations
       noted. Her capacity to sustain concentration towards performance of simple
       repetitive tasks seems affected by the impairment with slight limitations noted. Her
       capacity to respond appropriately to supervision, coworkers, and work pressures in
       a work setting seems affected by the impairment with moderate limitations noted.

(Tr. 691).

       In 2018, during the second examination, Dr. Lynch observed Benitez’s slowed overall

motor activity, distractible attention, adequate cooperation but “dramatic” presentation, restricted

                                                 5
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 6 of 12 PageID #: 4235




affect, adequate judgment, problematic decision-making ability, and evasiveness. (Tr. 4094-96).

Dr. Lynch performed additional testing during the 2018 exam, including the Wechsler Adult

Intelligence Scale, Wide Range Achievement Test, Rey 15-Item Test for Malingering, and the

Wechsler Memory Test. Benitez generally received low results on these tests, but Dr. Lynch found

the scores did not reveal deficits in memory functioning and seemed generally consistent with her

educational and occupational histories. (Tr. 4099). Based on this examination, Dr. Lynch

concluded that Benitez’s limitations were the same as in 2015, except that her “capacity to sustain

concentration towards performance of simple repetitive tasks” was now moderately limited and

her “capacity to respond appropriately to supervision, coworkers, and work pressures in a work

setting” was now moderate to markedly limited. (Tr. 4100).

       Dr. Lynch also completed a check-box evaluation on Benitez’s “ability to do work-related

activities (mental)” and noted moderate limitation on Benitez’s ability to interact appropriately

with the public and supervisors and moderate and marked limitation on her ability to interact

appropriately with co-workers and respond appropriately to usual work situations and changes in

a routine work setting. (Tr. 4102). Dr. Lynch noted that Benitez’s “anxiety, depressed mood,

irritability, hypervigilance, and avoidance” support these limitations. ALJ Collins gave great

weight to Dr. Lynch’s 2015 opinion because it was “generally consistent with the medical evidence

of record” (Tr. 28) but gave “little weight” to Dr. Lynch’s 2018 opinion, finding that marked

limitations were “inconsistent with the only moderately impaired mental status examinations,

wholly conservative mental health treatment, and reported activities of daily living.” (Id.).

       Benitez argues that ALJ Collins erred in evaluating Dr. Lynch’s later opinion because: (1)

her condition clearly declined between Dr. Lynch’s examinations, as noted by the objective

findings in the 2018 examination; (2) Dr. Lynch’s second opinion was based on additional testing



                                                 6
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 7 of 12 PageID #: 4236




that revealed her difficulties sustaining attention and concentration; (3) he failed to provide

appropriate reasons for discounting the opinion; (4) he relied on Benitez’s alleged lack of more

aggressive treatment; and (5) he mischaracterized and inappropriately relied on her daily activities.

Benitez also feels it is “impossible” to discern how ALJ Collins determined she had no limitations

in concentration, persistence, and pace when Dr. Lynch opined moderate limitations in this area.

The Commissioner argues that ALJ Collins supported his RFC determination with citations to

substantial evidence within the record and “thoughtfully and extensively addressed the medical

opinion evidence.” (DN 26, at pp. 4-5).

       After reviewing ALJ Collins’ decision and Benitez’s treatment records for her mental

impairments, the Court concludes that ALJ Collins’ rendering of “little weight” to Dr. Lynch’s

2018 evaluation, specifically his “moderate to marked” restrictions, is supported by substantial

evidence in the record. Benitez’s medical records between Dr. Lynch’s 2015 and 2018

examinations do not reveal significant changes in her mental impairments. While occasionally

physicians at Intensive Health observed Benitez as depressed, having flat affect, being increasingly

stressed, and needing coping strategies to deal with her circumstances (see Tr. 2980, 2986, 3001),

for the most part she was observed as having normal mood and affect, being pleasant, calm and

cooperative, and being in no acute distress on exam (Tr. 2977, 2980, 2986, 2990, 2999, 3002,

3006, 3007). At psychiatric visits in July and August of 2016, she presented as depressed and sad

and exam revealed that she was hypertalkative, had difficulty with goal-directed thought patterns,

compromised insight and judgment, compromised ability to keep attention and concentration,

inappropriate affect, and labile mood. (Tr. 2540, 2544-46). But during a therapy appointment the

next month Benitez reported that things “seemed [to be] going okay” and she presented much more

positively than her prior appointments. (Tr. 2548).



                                                 7
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 8 of 12 PageID #: 4237




        ALJ Collins also cites to many of Benitez’s records from visits with physicians for her

physical ailments, where providers generally found Benitez’s judgment and insight were intact,

mood was normal, and affect was appropriate on June 2, 2016 (Tr. 2587-88), June 9, 2016 (Tr.

2594-95), July 22, 2016 (Tr. 2597-98), September 9, 2016 (Tr. 2600-01), November 3, 2016

(2605-06), and November 8, 2016 (Tr. 2607-08). The same observations were made during cursory

psych exams when Benitez presented for left shoulder follow-up at Elizabethtown Orthopedic

Associates on December 27, 2016 (Tr. 2847), January 24, 2017 (Tr. 2850), March 16, 2017 (Tr.

2853), April 27, 2017 (Tr. 2856), and May 9, 2017 (Tr. 2862). Again, while some records

demonstrated mild distress, anxious demeanor, and expansive affect (Tr. 2772, 2910, 2915), these

cursory psych exams were generally unremarkable.

        The Court further finds that ALJ Collins did not fail to provide “appropriate reasons”

supported by substantial evidence to discount Dr. Lynch’s second opinion. As outlined above,

since Dr. Lynch is a consultative examiner, ALJ Collins was only required to credit his opinion if

it was supported by the record. ALJ Collins was not required to undertake an exhaustive analysis

of the factors in 20 C.F.R. §§ 404.1527(c). ALJ Collins stated that the marked limitations opined

by Dr. Lynch in 2018 were “inconsistent with the only moderately impaired mental status

examinations, wholly conservative mental health treatment, and reported activities of daily living.”

(Tr. 28).

        This reliance on Benitez’s wholly conservative treatment and reported daily activities to

discount Dr. Lynch’s limitations was not error. Earlier in his RFC determination, ALJ Collins

explained that Benitez has treated with medications that seem to have been effective over time and

participated in outpatient counseling and therapy. ALJ Collins also noted that Benitez did not

report significant side effects from her medication, has noted improvement in her symptoms with



                                                 8
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 9 of 12 PageID #: 4238




medication, and there has been no significant adjustment in her medication over time. (Tr. 27).

Although the phrase “wholly conservative treatment” implies that Benitez did not require more

aggressive treatment, such as an inpatient hospitalization, this is an accurate assessment of her

mental health treatment. It was reasonable for ALJ Collins to consider Benitez’s less invasive

treatment of medication and counseling in rejecting Dr. Lynch’s moderate and marked limitations.

       Similarly, ALJ Collins earlier in his RFC identified several “daily activities” inconsistent

with Dr. Lynch’s restrictions, including Benitez caring for her personal needs, preparing simple

meals occasionally, driving occasionally, shopping occasionally, managing her medical care,

paying bills, watching television, playing games, using the internet, spending time with friends

and family, dealing appropriately with authority, and living with others. The Sixth Circuit has

cautioned against viewing a limited list of daily activities alone as evidence of non-disability,

particularly when evaluating mental limitations. See Rogers-Martin v. Comm’r of Soc. Sec., No.

1:13-cv-544, 2014 WL 2695491, at * (S.D. Ohio June 13, 2014) (citing Gayheart, 710 F.3d at

377)). But ALJ Collins did not consider Benitez’s reported daily activities alone in discounting

Dr. Lynch’s opinion. It was one factor in his analysis. And earlier in his RFC determination ALJ

Collins negatively assessed her credibility based partly on this same list of activities and its

inconsistency with her mental status examinations.

       As for Benitez’s allegation that ALJ Collins mischaracterized her daily activities, much of

the record includes inconsistent information from Benitez as to her abilities. In her 2015 and 2016

function reports, she stated that she doesn’t spend time with others (Tr. 300, 340); yet, those same

reports reflect that family and friends assist her with bathing, shopping, and cooking (Tr. 297-98,

339). And although she reported that she is no longer interested in being social, she stated in her

2016 function report that she does not have any problems getting along with family, friends,



                                                 9
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 10 of 12 PageID #: 4239




neighbors, or others. (Tr. 340). Likewise, Dr. Lynch’s 2015 examination reflected that she visited

with her mother, daughter, and friends several times a month (Tr. 688), and his 2018 examination

revealed she was seeing friends once or twice a week (Tr. 4094). While she repeatedly reported

difficulty completing housework and needing assistance with grooming, in 2015 she was

showering or bathing three times a week and brushing her teeth daily. (Tr. 688). Then, in 2018,

she reported only “rare” baths or showers. (Tr. 4094). Benitez reported several times in 2015 that

she could drive a car occasionally (Tr. 299, 338) but that in 2016 a doctor had ordered her not to

drive (Tr. 370). Then it appears that she drove herself to her exam with Dr. Lynch in 2018,

accompanied by a friend. (Tr. 4092). She also repeatedly noted recreational activities of watching

television, using the internet, and spending time with her pet dogs. While ALJ Collins may have

somewhat overstated that Benitez has a “wide variety of daily activities,” he did not

mischaracterize Benitez’s reported activities. Her function reports and reports to Dr. Lynch

demonstrate that she maintained some daily activities contradictory to a finding of total disability.

Accordingly, it was appropriate for ALJ Collins to consider Benitez’s inconsistent activity reports,

among other factors, in rejecting the moderate and marked limitations in Dr. Lynch’s 2018 opinion.

        Nor does the additional testing performed by Dr. Lynch during his 2018 evaluation support

Dr. Lynch’s moderate to marked restrictions from the 2018 evaluation. While it is true that Dr.

Lynch performed a battery of tests during the later examination that Benitez generally received

low results on, he found the scores “did not reveal deficits in memory functioning.” (Tr. 4099).

These findings do not undercut ALJ Collins’ determination that Dr. Lynch’s moderate to marked

restrictions were entitled to little weight.

        Finally, contrary to Benitez’s assertions, ALJ Collins followed a clear path in determining

she had no limitations in concentration, persistence, and pace in her ability to perform work.



                                                 10
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 11 of 12 PageID #: 4240




Benitez states that Dr. Lynch opined moderate limitations in this area. But those moderate

restrictions were only in his 2018 opinion, which ALJ Collins afforded little weight. The Court

has previously found that ALJ Collins’ assignment of little weight to Dr. Lynch’s later opinion is

supported by substantial evidence in the record and comports with the applicable regulations. Dr.

Lynch’s 2015 opinion, given great weight by ALJ Collins, stated that while Benitez’s capacity to

sustain concentration towards performance of simple repetitive tasks seems affected by the

impairment, only “slight limitations” were noted. (Tr. 28 (citing Tr. 691)). It was not inconsistent

for ALJ Collins to then omit any specific limitation as to Benitez’s concentration, persistence, and

pace in her RFC determination.

       Benitez notes briefly that ALJ Collins’ decision “found moderate limitation concentrating,

persisting, and maintaining pace, citing in part Dr. Lynch’s notations that Plaintiff was distracted

and preoccupied.” (DN 20-1). pp. 14-15). This finding was part of ALJ Collins’ Step Three

analysis. District courts within this Circuit have held that an ALJ is not required to include

Paragraph B or C findings from Step Three into his or her RFC determination. See Allen v. Colvin,

No. 3:15-00947, 2016 WL 7664310, at *4 (M.D. Tenn. Nov. 17, 2016) (“[A]bsent any cases to the

contrary, the ALJ did not err by not incorporating his concentration, persistence, and pace

conclusions at step three into his RFC assessment.”); Pinkard v. Comm’r of Soc. Sec., 1:13cv-

1339, 2014 WL 3389206, at *10 (N.D. Ohio July 9, 2014) (ALJ was correct in finding claimant

had moderate limitations in concentration, persistence, and pace at Step Three but not including a

corresponding limitation in his RFC). This is because the RFC formulated at Steps Four and Five

“requires a more detailed assessment,” wherein the ALJ itemizes “the various functions contained

in the broad categories found paragraphs B and C.” Hayman v. Berryhill, No. 3:16-cv-01998, 2017

WL 9476860, at *10 (N.D. Ohio Oct. 30, 2017) (quoting Soc. Sec. Rul. 96-8p, 1996 WL 374184,



                                                11
Case 3:19-cv-00392-RSE Document 27 Filed 08/19/20 Page 12 of 12 PageID #: 4241




at *4 (July 2, 1996)). ALJ Collins, therefore, was not required to include a corresponding limitation

as to Benitez’s concentration, persistence, and pace in his RFC finding simply because he

concluded she had moderate limitation in this area at Step Three.

       For these reasons, the Court finds ALJ Collins’ decision is supported by substantial

evidence and comports with the applicable regulations.



                                              ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

This is a final and appealable Order and there is no just cause for delay.




Copies:        Counsel of Record                                 August 19, 2020




                                                 12
